Citation Nr: 1308192	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for thyroid nodular disease.


REPRESENTATION

Veteran represented by:	State of Arizona, Veterans Service Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran and his wife testified before a Decision Review Officer at the RO.  In March 2012, they testified at a hearing before the undersigned Veterans Law Judge sitting at the RO. Transcripts of both of these hearings have been associated with the claims file.

Additional evidence was received in March 2013 without a waiver of RO consideration; however, as the Board's decision is fully favorable to the Veteran, no prejudice results to him in the Board considering it in the first instance.  38 C.F.R. § 20.1304 (2012).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence shows that currently diagnosed thyroid nodular disease has been medically linked to service.


CONCLUSION OF LAW

The criteria for service connection for thyroid nodular disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for thyroid nodular disease herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his thyroid nodular disease is related to excessively high levels of radiofrequency (RF) radiation exposure during service.  Therefore, he asserts service connection is warranted.

The evidence of record, which includes service treatment records, service personnel records, VA medical records, private treatment records, treatise evidence, hearing transcripts, and a medical opinion letter from the Phoenix VA Medical Center (VAMC) Endocrinology department, establish that the Veteran has a current disability.  Specifically, during the appeal period he has been diagnosed with thyroid nodular disease.

The Veteran testified that while he was being treated for prostate cancer at VAMC Prescott, his urologist found a thyroid nodule and referred him to the Endocrinology clinic at VAMC Phoenix.  VA treatment records show that in May 2005 the Veteran was seen for an endocrinology consult at VAMC Phoenix.  VA treatment records from VAMC Phoenix dated through September 2006 show that he was found to have a benign nodule with solid and cystic areas in the left lobe of his thyroid.  A March 2012 letter from the Phoenix VAMC Endocrinology department confirms that he was followed there for his thyroid nodules from May 2005 to February 2008.  The letter stated that he would require lifelong surveillance and testing of his thyroid to rule out thyroid cancer.  The Board finds that the Veteran has a current disability of thyroid nodular disease.

The evidence also shows that the Veteran was exposed to high levels of RF radiation during service.  His service personnel records show that he had a military occupational specialty (MOS) of radio repairman and that he was stationed at Yuma, Arizona from February 1964 to January 1966.  The Veteran testified at length at both of his hearings that while he was stationed at Yuma, he worked on an AN TPS 34, a long-range search, three-dimensional radar that was the first of its kind in the military.  It was a 1500 square foot dual plane antenna located inside a radome and had two transmitters, each of which transmitted 5 million watts.  As it rotated, the Veteran worked at a duty station inside the radome.  The equipment was not shielded.  His job was to maintain the transmitters and its receivers inside the radome.  He completed preliminary checks, adjustments, tuning, and then brought it on air and stayed inside the radome while it transmitted and received.  He regularly worked on and around the equipment.  He did not have any type of protective gear during his service.  He worked eight to twelve hour days in the radome, five to six days per week, for nearly two years.

The Veteran submitted extensive treatise evidence and articulate testimony regarding the intensity of the RF radiation to which he was exposed.  He testified that the AN TPS 34 was only used for three years, and in 1968 it was replaced by a repackaged system that was not in a radome and had significant safety improvements.  He provided a comparison of the wattage to which he was exposed and the Department of Defense guidelines for safe wattage exposure.  

As a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is therefore competent to testify to events that he experienced during service, including the details of his work and the AN TPS 34 that he maintained.  His lay statements are consistent with his personnel records, MOS, and treatise evidence.  Further, his personnel records demonstrate that his reports are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154.  As such, the Board considers his assertions to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Taking his testimony together with the treatise evidence, the Board finds that the Veteran was regularly exposed to excessively high levels of radiofrequency (RF) radiation for nearly two years during service.

Therefore, the remaining inquiry is whether the Veteran's thyroid nodular disease is related to his service.  The Veteran testified that when he was first evaluated for thyroid nodules, the VA endocrinologist asked him about his work history.  Upon hearing that the Veteran worked as an aviation radar technician in a radome around high-powered transmitters and receivers, she recommended that he file a service connection claim because there was a high probability that his thyroid condition was related to the high levels of microwave energy.  The Veteran notes that this conversation is not recorded in the VA treatment record of the evaluation.

In March 2013, the Veteran submitted a medical opinion letter from the Phoenix VAMC Endocrinology department, where the Veteran was followed for nearly three years for his thyroid disease.  The letter was signed by two medical professionals: a nurse (RN, MSN, NP) and a medical doctor who is also the Chief of the Department of Endocrinology.  The letter contains the medical opinion that the Veteran's "exposure to RF radiation during his military service...more likely than not had a role in his thyroid nodular formation."  The letter provides the rationale that studies have shown that thyroid nodular formation is common in people exposed to radiation, and that they have an increased risk of thyroid cancer when compared to non-exposed people.  The effect of radiation exposure can extend for many decades, and the clinic monitors thyroid nodules for the long term, especially when there is a history of radiation exposure.  The excess relative risk of thyroid cancer from radiation can last as long as 40 years.

Based on the foregoing, and resolving doubt in favor of the Veteran, the Board finds that the medical evidence establishes a link between current disability and service.  Accordingly, the criteria to establish service connection for thyroid nodular disease are met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Service connection for thyroid nodular disease is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


